UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6125



HENRY LEE JAMES, a/k/a Victor Haile,

                                            Plaintiff - Appellant,

          versus


R. L. WILLIAMS, Deputy, who was on duty at
approximately 8:30 p.m. on September 25, 1997;
DEPUTY LUARNER, who was on duty at approxi-
mately 8:30 p.m. on September 25, 1997; DEPUTY
PAUL, who was on duty at approximately 8:30
p.m. on September 25, 1997; DEPUTY SICK, who
was on duty at approximately 8:30 p.m. on Sep-
tember 25, 1997; T. BROWN, Deputy, who was on
duty at approximately 8:30 p.m. on September
25, 1997; MICHELLE MITCHELL, in her official
capacity as Sheriff of the City of Richmond,

                                           Defendants - Appellees,

          and


D. SMITH, Deputy, who was on duty at approxi-
mately 8:30 p.m. on September 25, 1997; JOHN
DOE, who was on duty at approximately 8:30
p.m. on September 25, 1997; S. THOMPSON, who
was on duty at approximately 8:30 p.m. on Sep-
tember 25, 1997; H. BROOK, who was on duty at
approximately 8:30 p.m. on September 25, 1997,

                                                       Defendants.
Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. J. Calvitt Clarke, Jr., Senior Dis-
trict Judge. (CA-97-1103)


Submitted:   May 13, 1999                     Decided:   May 18, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Henry Lee James, Appellant Pro Se. Robert A. Dybing, SHUFORD, RUBIN
& GIBNEY, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Henry James appeals the district court’s order granting Appel-

lee’s motion to dismiss his action filed under 42 U.S.C.A. § 1983

(West Supp. 1998).    We have reviewed the record and the district

court’s opinion and find no reversible error.   Accordingly, we af-

firm the judgment of the district court and deny James’ motion for

appointment of counsel. See James v. John Doe, No. CA-97-1103 (E.D.

Va. Jan. 14, 1999).    We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                 3